Not for Publication in West’s Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 09-1223

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                      STEPHEN ADRIAN RAMNATH,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                                 Before

                       Lipez, Circuit Judge,

      Souter, Associate Justice,* and Selya, Circuit Judge.


     J. Gregory Batten for appellant.
     Margaret D. McGaughey, Appellate Chief, with whom Paula D.
Silsby, United States Attorney, was on brief, for appellee.



                             March 1, 2010




*
    The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
          SOUTER,   Associate    Justice.          The   defendant,    Stephen

Ramnath, was convicted of conspiracy to distribute, and possess

with intent to distribute, more than fifty grams of crack in

violation of 21 U.S.C. §§ 846 and 841(a)(1).                He argues that

admission of pre-conspiracy and bad act evidence was error, that

the evidence was insufficient to prove conspiracy, that admission

of alleged co-conspirator hearsay was reversible and that the Maine

venue for trial was unsupported.         We hold the pre-conspiracy and

bad act evidence admissible and the conspiracy clearly shown.              The

remaining claims assume that the conspiracy was unproven and fall

in consequence of our contrary conclusion.

          On July 25, 2007, law enforcement agents in Portland,

Maine, made a controlled purchase of crack cocaine from Hussein Al-

Rikabi, and then got authorization to tap his phone.                  Over the

course of the next week, Ramnath (speaking from New Jersey) was a

party in conversations that anyone would recognize as guarded

discussions about price and quantity of drugs to be obtained by

Ramnath for sale to Al-Rikabi.        Ultimately, they arranged that Al-

Rikabi would drive from Maine to see Ramnath in New Jersey.                The

police observed this meeting through binoculars and saw a large

quantity of cash pass from Al-Rikabi to Ramnath in exchange for

something they could not make out.           The next day, officers in

Portland saw Al-Rikabi engage in a series of short encounters in

commercial   establishments     and     on   the    streets,   including     a


                                  -2-
neighborhood noted for drug sales.            Less than two weeks later, the

wiretap    picked     up    another    conversation      in    which    Al-Rikabi

apparently sought to buy more drugs from Ramnath, who spoke to the

ability of his sources to produce material good to “cook.”

           Two months after that phone interception, Al-Rikabi was

arrested in Maine on drug charges, and a day later so was Ramnath,

in New Jersey.        Ramnath admitted that he already knew of Al-

Rikabi’s arrest, and that twice he had sold him 100 grams of crack

knowing it was for resale in Maine at a price higher than the rate

in the New Jersey market.          Ramnath consented to a search of his

apartment, which produced 16 grams of powder cocaine, some cutting

agent, a digital pharmacist’s scale and the sort of plastic baggies

used for individual drug sales.

           As   for    Ramnath’s      assignment    of   error     in   admitting

evidence of the controlled purchase on July 25, trial counsel

objected that it was irrelevant because the conspiracy was charged

as having begun on July 26.           Current counsel adds that its unfair

prejudicial effect substantially outweighed its probative value,

see Fed. R. Evid. 403, and that trial counsel was ineffective in

failing to request an instruction limiting its consideration to any

possible   bearing     on   Ramnath’s    understanding        or   intentions   in

dealing with Al-Rikabi.           The relevance objection was rightly

overruled; the evidence served to identify Ramnath’s alleged co-

conspirator, Al-Rikabi, as a drug dealer, with the implication that


                                        -3-
someone supplying him with large quantities of drugs would know

what he would do with them.         Since evidence subsequently obtained

showed that Ramnath and Al-Rikabi engaged in substantial drug

transactions (as, indeed, Ramnath admitted, only denying that the

parties were conspirators), the relevance of this evidence was

clear, and its probative value not substantially outweighed.           The

further claim of counsel’s constitutional inadequacy adds nothing

to this appeal; the prevailing rule in this circuit generally bars

consideration of an ineffectiveness claim raised for the first time

on appeal, United States v. Theodore, 354 F.3d 1, 3 (1st Cir.

2003), and in any event Ramnath’s counsel mentions it with a

brevity that fails to address adequately the elements of a charge

of ineffective assistance under Strickland v. Washington, 466 U.S.

668, 687 (1984).

            Ramnath’s unsuccessful objection to admission of the

drugs and paraphernalia found in his apartment was followed by an

instruction that the jury could consider them “only for the limited

purpose of deciding whether Mr. Ramnath had the state of mind or

intent necessary to commit the crime charged,” and its admission

was consistent with the provision of Federal Rule of Evidence

404(b) that evidence of other crimes, while inadmissible to prove

propensity to commit the crime charged, nonetheless may be received

to   show   motive,   intent   or   plan,   among   other   things.   Being

admissible here, it was an evidentiary bookend to the testimony


                                      -4-
about Al-Rikabi’s drug sale just before the authorities got wind of

his connection with Ramnath.    The quantity of drugs, the baggies,

the cutting agent and the scale (described by a police witness as

a distributor’s “number one tool”) combined to confirm that Ramnath

was, as he admitted, a sophisticated drug dealer, and provided

probative evidence of his intent when he undertook to supply

another known dealer with commercial quantities of crack cocaine.

          Ramnath’s     admissions    were   thus    given   corroborative

context for consideration on the conspiracy charge, that is, that

Ramnath had voluntarily agreed with Al-Rikabi to distribute the

specified quantity of crack (and to possess it for that purpose)

with the understanding that Al-Rikabi would distribute it to

others. See United States v. Thompson, 449 F.3d 267, 275 (1st Cir.

2006).   This could not have been a difficult issue for the jury.

The   evidence   just   discussed     indicates     that   Ramnath   was   a

distributor and Al-Rikabi was dealing in retail quantities in

street sales.    The telephone conversations show that Ramnath also

sold in volume and undertook to get a large quantity of crack for

Al-Rikabi. (This much is inferrable from Ramnath’s own intercepted

statements, as to which he has no sustainable hearsay objection.)

The account of the New Jersey surveillance established that the

initial dialogue led to a transaction involving a considerable sum

of money, and Ramnath’s subsequent           statements over the phone

reflect an understanding that his relationship with Al-Rikabi would


                                     -5-
continue.     These facts are confirmed by his confession, which

mentioned two sales of commercial quantities to Al-Rikabi as well

as the Maine destination of the crack for profitable resale there.

While Ramnath argues that his confession ought to be ignored as

uncorroborated, if corroboration were needed the record supplies

it: evidence of Al-Rikabi’s occupation, observations during the New

Jersey surveillance, Ramnath’s intercepted statements, and the

dealer’s    accoutrements   in    his     apartment.     The     pieces    fit

comfortably together and the jury was entitled to find agreement to

a joint course of conduct resulting in Al-Rikabi’s retail sales in

Maine.

            Given the sufficient support for the conspiracy charged,

the remaining issues here go by the boards.              The objection to

admitting Al-Rikabi’s intercepted statements simply repeats the

claim that no conspiracy was proven.         But because it was shown (by

evidence    including   “some    extrinsic    proof,”   United    States   v.

Sepulveda, 15 F.3d 1161, 1182 (1st Cir. 1993)), the co-conspirator

statements fall outside the definition of hearsay, see Fed. R.

Evid. 801(d)(2)(E), there being no serious question that the

discussions of larger sales were made during and in furtherance of

the conspiracy. What Al-Rikabi’s statements added to the probative

force of Ramnath’s own is debatable, but admissibility is not.

            Neither is proper venue.         Ramnath told the police the

drugs Al-Rikabi obtained from him were for resale in Maine, at


                                    -6-
prices higher than those in New Jersey, and evidence in the record

is enough to show that Maine was where the chain of commerce ended.

To be sure, Ramnath argues that his statement is incompetent to

support the venue because he was a mere seller, not part of a

conspiracy whose business extended to Maine.    But our conclusion

that conspiracy was sufficiently shown settles that; the venue was

properly laid in a district where the object of the conspiracy

offence was realized, see 18 U.S.C. § 3237(a); United States v.

Santiago, 83 F.3d 20, 25 (1st Cir. 1996).



          Affirmed.




                               -7-